DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 11/04/2021.  Claim(s) 1, 4-5, and 8-9 are presently pending.  Claim(s) 1 and 4 is/are amended.  Claim(s) 2-3 and 6-7 is/have been cancelled.  Claim(s) 9 is/are new.
 
Response to Amendment
The rejection of claims 2-4 and 6-8 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-8 under 35 USC 103 as being unpatentable over Booe (US Pat. No. 7,008,188) in view of Ringblom (US Pat. No. 6,176,680), the applicant(s) argues that these references, separately or combined, do not teach that each fitting portion has a line-symmetric shape with a bisector of the central angle of the respective blade component as the axis of symmetry, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1, 4-5, and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitations requiring that “each fitting portion has a line-symmetric shape with a bisector of the central angle of the respective blade component as the axis of symmetry” in lines 11-13 and that “the number of the dampers, the number of the blade components, the number of the convex portions, the number of the concave portions, and the number of the intervals are the same” in lines 21-23, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, neither of the two above cited limitations are taught or suggested by either Booe or Ringblom.  Further, to the Examiner’s best knowledge, no reference in the art discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  Other relevant art includes references which comprise propellers in which the fitting structure includes dampers, but which lack the individually supported (mounted) blade arrangement required by claim 1.  Zwicky (US Pat. No. 4,826,404) discloses a propeller (see Fig. 1-3) including columnar damper structures (36) positioned between the blades of the propeller, but lacking individually supported blades, and thereby also lacking a plurality of fitting portions as claimed.   Cahoon (US Pat. No. 5,049,034) and Dean (US Pat. Pub. 2006/0263219 A1) each similarly discloses a propeller including columnar damper structures (62 in Cahoon, and 300 in Dean Fig. 1-5) positioned between the blades of the propeller, as well as a fitting configurations including convex (56 in Cahoon, 240 in Dean) and concave (portions of ring 22 between adjacent protrusions 60 in Cahoon, and the radially inner surface of 100 in Dean) portions, but lacking individually supported blades, and thereby also lacking a plurality of fitting portions and the above cited limitations as claimed.  Additionally, in the case of Cahoon, the propeller comprises 6 damper structures and three blades, thereby not satisfying the cited limitation above requiring that the number of dampers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745